Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The following office action in response to the RCE filed on 3/15/2021.
Claims 21, 22, 24, 28-30, 32, 36, 38, 39 and 40 are currently amended.
Claims 1-20 and 37 were canceled.
Claim 41 is newly added.
Therefore, claims 21-36 and 38-41 are pending and addressed below. 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previous Office Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant's submission filed on 3/15/2021 has been entered. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-36 and 38-41 are directed to a system, a method, which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “receive a request for the plurality of the new account terms from a plurality of account providers, the plurality of the new account terms being associated with the plurality of payment accounts of the plurality of  new account terms to generate new weighted account terms; calculate a score for each payment account from the plurality of payment accounts based on at least the new weighted account terms; rank the plurality of payment accounts based on at least one of: the new weighted account terms, the score, the current consumer preference data for the user, or the current consumer financial situation data for the user; determine a first payment account with the highest rank of the plurality of payment accounts; designate the first payment account as the first-in-wallet account for the user; and update the first-in-wallet account as the first payment account; and provide a status indicator, wherein the status indicator designates the first payment account as the first-in-wallet account”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including marketing or sales activities; business relations) but for the recitation of generic computer component.  If a claim limitation, under its broadest reasonable interpretation, covers concepts of commercial or legal interactions but for the recitation of generic computer component, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of one or more processors, an auction module, a communications module, a computing device, a consumer database, an account database and a user interface that perform all the steps of the claim.  The one or more processors, the auction module, the communications module, the computing device, the consumer database, the stores consumer preference data and financial situation data; stores account terms; receive the request; send the request; receive the plurality of the new account terms; automatically update the first-in-wallet account; determine a weight for each of the plurality of the new account terms to generate new weighted account terms; calculate a score for each payment account; rank the plurality of payment accounts; determine a first payment account; designate the first payment account as the first-in-wallet account; update the first-in-wallet account; provide a status indicator for display of the designated the first-in-wallet payment account”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the one or more processors, the auction module, the communications module, the computing device, the consumer database, the account database and the user interface to perform the functions of “stores consumer preference data and financial situation data; stores account terms; receive the request; send the request; receive the plurality of the new account terms; automatically update the first-in-wallet account; determine a weight for each of the plurality of the new account terms to generate new weighted account terms; calculate a score for each payment account; rank the plurality of payment accounts; determine a first payment account; designate the first payment account as the first-in-wallet account; update the first-in-wallet account; provide a status indicator for display of the designated the first-in-wallet payment account”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere 
When viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “receiving a request for a plurality of new account terms for a plurality of payment accounts associated with a plurality of account providers, the request including current consumer financial situation data for a user and current consumer preference data for the user, the plurality of payment accounts associated with the user; sending the request to the plurality of account providers; receiving, the plurality of the new account terms from the plurality of account providers for the user, the plurality of the new account terms being associated with the plurality of payment accounts and comprising at least one from among an interest rate, an annual percentage rate, or a fee for the payment accounts; automatically determining a first-in-wallet account by: determining a weight for each of the plurality of the new account terms to generate new weighted account terms; calculating a score for each payment account from the plurality of payment accounts based on at least the new weighted account terms; ranking the plurality of payment accounts based on at least one of: the new weighted account terms, the score, the current consumer preference data for the user, or the current consumer financial situation data for the user; and 
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a communications module, a computing device, an auction module, a first user interface, one or more processors and a second user interface to perform all receiving a request; sending the request to the plurality of account providers; receiving the plurality of the new account term; automatically determining a first-in-wallet account by: determining a weight for each of the plurality of the new account terms to generate new weighted account terms; calculating a score for each payment account; ranking the plurality of payment accounts; and determining a first payment account; sending a notification; providing one or more input fields that enable the user to accept or decline the plurality of the new account terms; determining whether that the user accepts or declines the plurality of the new account terms, and either: when the user accepts the plurality of the new account terms: designating the first payment account as the first-in-wallet account for the user;  updating the first-in-wallet account; and providing a status indicator for display of the designation of the first-in-wallet account; or when the user declines the plurality of the new account terms: sending ranked list; receiving a selection of a second payment account from the ranked list; designating a second payment account as the first-in-wallet account;  updating the first-in-wallet account as the second payment account; and providing a status indicator, wherein the status indicator designates the second payment account as the first-in-wallet account”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.   Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the communications module, the computing device, the auction module, the first user interface, the one or more receiving a request; sending the request to the plurality of account providers; receiving the plurality of the new account term; automatically determining a first-in-wallet account by: determining a weight for each of the plurality of the new account terms to generate new weighted account terms; calculating a score for each payment account; ranking the plurality of payment accounts; and determining a first payment account; sending a notification; providing one or more input fields that enable the user to accept or decline the plurality of the new account terms; determining whether that the user accepts or declines the plurality of the new account terms, and either: when the user accepts the plurality of the new account terms: designating the first payment account as the first-in-wallet account for the user;  updating the first-in-wallet account; and providing a status indicator for display of the designation of the first-in-wallet account; or when the user declines the plurality of the new account terms: sending ranked list; receiving a selection of a second payment account from the ranked list; designating a second payment account as the first-in-wallet account;  updating the first-in-wallet account as the second payment account; and providing a status indicator, wherein the status indicator designates the second payment account as the first-in-wallet account”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
When viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally see MPEP 2106.05(h)).  The claim is not patent eligible.
Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “receiving transaction data for an in-progress transaction including: merchant name, merchant location, and transaction amount; receiving current consumer preference data and current consumer financial situation data for the user; sending a request for a plurality of new account terms to a plurality of account providers, the request including at least one of: the transaction data for the in-progress transaction, the current consumer preference data for the user, or the current consumer financial situation data for the user; receiving the plurality of the new account terms from the plurality of account providers for the user, the plurality of the new account terms being associated with a plurality of payment accounts associated with the plurality of account providers and comprising at least one from among an interest rate, an annual percentage rate, or a fee for the payment accounts; automatically sending the plurality of the new account terms for a first payment by: determining a weight for each of the plurality of the new account terms to generate new weighted account terms; calculating a score for each payment account from the plurality of payment accounts based on at least the new weighted account terms; ranking the plurality of payment accounts based on at least one of: the new weighted account terms, the score, the transaction data for the in-progress transaction, a promotion associated with the in-progress transaction, the current consumer preference data or the current consumer financial situation data for the user; determining a first payment account with the highest rank of the plurality of payment accounts; sending a notification providing the plurality of the new account terms for the first payment account; providing one or more input fields, wherein the one or more input fields enable the user to accept or decline the plurality of the new account terms of the first payment account; determining whether the user accepts or declines the plurality of the new account terms of the first payment account, and either: when the user accepts the plurality of 
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a communications module, a merchant system, a computing device, an auction module, a first user interface, one or more processors and a second user interface to perform all the steps of the claim.  The communications module, the merchant system, the computing device, the auction module, the first user interface, the one or more processors and the second user interface are recited at recited at a high level of generality to simply perform the functions of  “receiving transaction data for an in-progress transaction; receiving current consumer data; sending a request for a plurality of new account terms; receiving the plurality of the new account terms; automatically sending the plurality of the new account terms for a first payment by: determining a weight for each of the plurality of the new account terms to generate new weighted account terms; calculating a score for each payment; ranking the plurality of payment accounts; determining a first payment account; sending a notification providing the plurality of the new account terms; providing one or more input fields, wherein the one or more input fields enable the user to accept or decline the plurality of the new account terms of the first payment account; determining whether the user accepts or declines the plurality of the new account terms, and either: when the user accepts the plurality of the new account terms: designating a first payment account as a first-in-wallet account; updating the first-in-wallet account; and providing a status indicator, wherein the status indicator designates the first payment account as the first-in-wallet account; or when the user declines the plurality of the new account terms of the first payment account: sending a ranked list; receiving a selection of a second payment account; designating a second payment account as the first-in-wallet account; updating the first-in-wallet account as the second payment account; and providing a status indicator, wherein the status indicator designates the second payment account as the first-in-wallet account; and sending data indicative of the first-in-wallet account to the merchant as the payment account to complete the in-progress transaction”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the communications module, the merchant system, the computing device, the auction module, the first user interface, the one or more processors and the second user interface to perform the functions of receiving transaction data for an in-progress transaction; receiving current consumer data; sending a request for a plurality of new account terms; receiving the plurality of the new account terms; automatically sending the plurality of the new account terms for a first payment by: determining a weight for each of the plurality of the new account terms to generate new weighted account terms; calculating a score for each payment; ranking the plurality of payment accounts; determining a first payment account; sending a notification providing the plurality of the new account terms; providing one or more input fields, wherein the one or more input fields enable the user to accept or decline the plurality of the new account terms of the first payment account; determining whether the user accepts or declines the plurality of the new account terms, and either: when the user accepts the plurality of the new account terms: designating a first payment account as a first-in-wallet account; updating the first-in-wallet account; and providing a status indicator, wherein the status indicator designates the first payment account as the first-in-wallet account; or when the user declines the plurality of the new account terms of the first payment account: sending a ranked list; receiving a selection of a second payment account; designating a second payment account as the first-in-wallet account; updating the first-in-wallet account as the second payment account; and providing a status indicator, wherein the status indicator designates the second payment account as the first-in-wallet account; and sending data indicative of the first-in-wallet account to the merchant as the payment account to complete the in-progress transaction”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
When viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
 As for dependent claims 22-28, 30-38 and 40-41, these claims recite limitations that further define the abstract idea noted in claims 21, 29 and 39.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Response to Arguments
Previous Claim rejections – 35 USC § 101
The updated rejections of claims 21-36 and 38-41 have been provided in the light of Applicant’s amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694